DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 16, 20, 22-28, 32-37, and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dau et al. (2013/0039090).
With respect to claim 15, Dau teaches a luminaire module (200) comprising: one or more light-emitting elements (LEEs) (212); a light guide (230 and 240) comprising a receiving end (231) arranged to receive light from the LEEs (Fig. 2a), an opposing end opposite the receiving end (243), and a side surface (230 at L and D, 246 and 248) extending along a length of the light guide between the receiving end and the opposing end (Fig. 2A), the light guide configured to guide at least some of the light received at the receiving end along a forward direction via reflection of the light at the side surface to the opposing end of the light guide (Fig. 2A); and a redirecting end-face (242 and/or 244) located at the opposing end of the light guide (Fig. 2A), the redirecting end-face comprising microscopic surface structure (paragraph 185; *note that microscopic is not a clear dimension, but a characteristic that it can be seen by a microscope, and surface roughening is interpreted to read on such characteristic) and being configured to reflect at least some of the guided light back into the light guide as return light that impinges on the side surface at incident angles less than a critical angle allowing transmission of at least some of the return light from the light guide into an ambient environment as output light, the output light propagating in backward directions including obtuse angles relative to the forward direction (Fig. 2a and paragraph 185).  
As for claim 16, Dau teaches wherein the microscopic surface structure comprises a plurality of grooves (paragraph 185).  
As for claim 20, Dau teaches wherein the grooves comprise curved facets (paragraph 185).  
As for claim 22, Dau teaches wherein the microscopic surface structure comprises a plurality of curved facets (paragraph 185).  
As for claim 23, Dau teaches wherein the microscopic surface structure defines a plurality of apexes spaced apart from one another across a width of the redirecting end-face (paragraph 185).  
As for claim 24, Dau teach wherein the light guide guides the guided light only by total internal reflection (Fig. 2A and paragraph 165).  
As for claim 25, Dau teaches further comprising an optical coupler (220) having an input aperture (at 210) and an exit aperture (at 231), the optical coupler arranged to receive light from the LEEs within a first angular range via the input aperture and arranged to provide light to the receiving end of the light guide within a second angular range via the exit aperture (Fig. 2A), wherein the light guide guides all light within the second angular range along the forward direction to the opposing end of the light guide (Fig. 2A).  
As for claim, 26 Dau teaches further comprising multiple of said optical couplers (Figs. 2 and 36A-36H).  
As for claim 27, Dau teaches wherein the multiple optical couplers are arranged along a path in a plane perpendicular to the forward direction and the light guide is an elongate light guide extending along the path (Figs. 2A and 36A-36H).  
As for claim 28, Dau teaches wherein the light guide (230 and 240) is a solid light guide (Fig. 2A and paragraph 164).  
As for claim 32, Dau teaches wherein the redirecting end-face comprises a reflective coating (paragraph 168).  
As for claim 33, Dau teaches wherein the reflective coating comprises transparent portions (2455” and paragraph 168 and Figs. 2A and 2G).  
As for claim 34, Dau teaches wherein the redirecting end-face includes light-transmitting portions that transmit guided light into the ambient environment (2455” and Figs. 2A and 2G).  
As for claim 35, Dau teaches wherein the side surface comprises pairs of opposing faces (Fig. 2A).  
As for claim 36, Dau teaches wherein the opposing faces are parallel opposing faces (Fig. 2A).  
As for claim 37, Dau teaches wherein a shape of the light guide is a rectangular cuboid (Fig. 2A).  
As for claim 40, Dau teaches wherein the microscopic surface structure comprises structures formed by molding, mechanical machining (paragraph 164; *note that roughening a surface is well-known in the art to be done by mechanical machining) or laser formation.  
As for claim 41, Dau teaches wherein the redirecting end-face transmits no guided light (Fig. 2A and paragraph 168).  
As for claim 42, Dau teaches wherein the microscopic surface structure splits the guided light into the return light and transmitted light, and wherein the redirecting end-face outputs at least some of the transmitted light in directions including acute angles relative to the forward direction into the ambient environment (Figs. 2A and 2G).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 21, 38, 39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Dau in view of de Lamberterie (2006/0050282).
With respect to claims 17-19, 21, 38, 39, and 43 wherein the grooves are v-grooves or grooves defining a sawtooth pattern (claim 17); wherein the grooves are symmetric grooves (claim 18); wherein the grooves comprise planar facets (claim 19); wherein the microscopic surface structure comprises a plurality of parallel facets (claim 21); wherein a shape of the light guide is a cylindrical shell (claim 38); wherein a shape of the light guide is a right circular cylinder (claim 39); wherein the microscopic surface structure of the redirecting end-face extends in a plane perpendicular to the forward direction (claim 43).  
As for claim 17, de Lamberterie also drawn to luminaires, teaches wherein grooves (M) are v-grooves or grooves defining a sawtooth pattern (Figs. 1-2).  
As for claim 18, de Lamberterie teaches wherein the grooves are symmetric grooves (Figs. 1-2).  
As for claim 19, de Lamberterie teaches wherein the grooves comprise planar facets (Figs. 1-2).  
As for claim 21, de Lamberterie teaches wherein the microscopic surface structure comprises a plurality of parallel facets (Figs. 1-2).  
As for claim 38, de Lamberterie teaches wherein a shape of the light guide is a cylindrical shell (Figs. 1-2).
As for claim 39, de Lamberterie wherein a shape of the light guide is a right circular cylinder (Figs. 1-2).  
As for claim 43, de Lamberterie teaches wherein the microscopic surface structure (M) of the redirecting end-face extends in a plane perpendicular to the forward direction (Figs. 1 and 4).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use grooves, shape, and arrangement of de Lamberterie in the luminaire of Dau, in order to provide an advantageous light distribution (paragraph 31 of de Lamberterie) and since de Lamberterie teaches cylindrical shapes are obvious alternatives to rectangular prism shapes and perpendicular to the forward direction is an obvious alternative to angled with the forward direction (Figs. 1 and 4 of de Lamberterie). 

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dau.
With respect to claims 29-31, Dau teaches all of the claimed elements, as is discussed above, as well as teaching the light guide comprises a first material and a surface of the light guide comprises a layer of a second material (paragraph 168 and Fig. 2A) [claim 29]; wherein the layer comprises a coating (paragraph 168 and Fig. 2A) [claim 30]; wherein the second material is a reflective material (paragraph 168 and Fig. 2A) [claim 31]. Although Dau does not explicitly teach the surface is the side surface (claims 29-31), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the reflective coating on of the surface (243) on the side surface (230 at L and D, 246 and 248) of Dau, in order to provide more efficient reflection with less light loss (paragraph 165 explicitly states only “at least a substantial amount of light…undergoes TIR” of Dau). 

Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive. The Applicant argues that “there is no disclosure by Dau in this paragraph [paragraph 185] that implies that any light reflected by surface 242 or 244 would reflect back into the light guide as return light that impinges on the side surface at incident angles less than a critical angle.” It is pointed out that in the Non-Final Rejection mailed 21 December 2021, the Examiner’s interpretation clearly points out that the side surface of the light guide is made up of items 230 at L and D, 240 and 248. There is nothing in the claim requiring the side surface to be planar, nor the light guide itself to be planar. Therefore, the return light discussed in paragraph 185 that impinges on 246 and 248 at incident angles less than a critical angle are impinging on the side surface of the light guide, because the side surface INCLUDES items 246 and 248. There is nothing in the claims that excludes the interpretation of the optical extractor (240) of Dau as being part of the light guide. In fact, it is very common in the art for optical extractors to be molded into and formed as part of the light guide, as is shown in Fig. 2A of Dau. If the Applicant wishes for the side surface to be planar, then such feature must be explicitly claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        9/28/2022